Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 1 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 2 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 3 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 4 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 5 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 6 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 7 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 8 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                     Signature Pages Page 9 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                    Signature Pages Page 10 of 11
Case 18-34100   Doc 1-1 Filed 12/10/18 Entered 12/10/18 11:56:09   Desc
                    Signature Pages Page 11 of 11
